Case 4:20-cv-00366-SMR-HCA Document 46 Filed 08/20/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF IOWA

 

AKRUM WADLEY; et al.,
Plaintiffs, Case No. 4:20-CV-366
Vv. MOTION TO WITHDRAW AS
ATTORNEY OF RECORD
UNIVERSITY OF IOWA, et al.,
Defendants.

 

 

M. Kevin Mcllwain, counsel of record for Plaintiffs Akrum Wadley, Jonathan
Parker, Marcel Joly, Aaron Mends, Darian Cooper, Brandon Simon, and Javon Foy,
respectfully requests this Court’s permission to withdraw from this matter. In support of
this Motion, counsel submits as follows:

I, Movant requests that the Court permit his withdrawal based on professional
considerations, as he resigned from the firm of Smiling, Smiling & Burgess effective
August 10, 2021, and he will no longer work on this case.

2 Plaintiffs will continue to be represented by their remaining attorneys of
record, Damario Solomon-Simmons and Kym Heckenkemper of SolomonSimmonsLaw
and Al Parrish and Brandon Brown of Parrish Kruidenier. The aforementioned counsel will
continue to represent the interests of Plaintiffs in this matter.

3. Withdrawal of Movant will neither cause delay nor prejudice to any party in

this proceeding.
Case 4:20-cv-00366-SMR-HCA Document 46 Filed 08/20/21 Page 2 of 3

4, The clients have been served a copy of this Motion and do not object to
withdrawal.

5. Defendants have been served a copy of this Motion via email through the
ECF System.

6. A jury trial in this matter is currently set for March 6, 2023.

7. There are currently no motions pending before the Court.

8. For the reasons stated, Movant requests permission to withdraw as counsel

of record for Plaintiff in this matter.

Dated this /7 day of Jlyesl , 2021.

we et submitted by: Yf, .

M.KEVIN Lx, OB/A #34407
SMILING, SMILING & oe
9175S. Yale Ave., Ste. 300

Tulsa, OK 74137

Office: (918) 477-7500

Fax: (918) 447-7510
kmcilwain@smilinglaw.com

MA warbed “Pre [ee Vice

 
Case 4:20-cv-00366-SMR-HCA Document 46 Filed 08/20/21 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on the // day of Ws (43 C , 2021, I filed the
foregoing document with the Clerk of Court using the ECF System. Based on the records
currently on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing
to the following ECF registrants who have entered an appearance in this case:

JEFFREY S. THOMPSON
jeffrey. thompson@ag.iowa.gov

JEFFREY C.PETERZALEK
jeffrey peterzalek@ag.iowa.gov

CHRISTOPHER J. DEIST
christopher.deist@ag.iowa.gov

SAMUEL P. LANGHOLZ
sam.langholz@ag.iowa.gov

WILLIAM A. HILL
william. hill@ag.iowa.gov

4)
Af ‘ “ fp 4, F
(Attorneys for Defendants) / Mf VL ( (

 
